Order filed June 12, 2012




                                                   In The

                              Fourteenth Court of Appeals
                                              ____________

                                          NO. 14-11-00292-CR
                                            ____________

                                  DUNG QUOC NGUYEN, Appellant

                                                     V.

                                  THE STATE OF TEXAS, Appellee


                               On Appeal from the 178th District Court
                                        Harris County, Texas
                                   Trial Court Cause No. 1226450


                                     CORRECTED O R D E R

       The clerk’s record was filed July 12, 2011. Our review has determined that a relevant item has
been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain
appellant's motion for new trial filed April 29, 2011.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or before
June 18, 2012, containing appellant's motion for new trial filed April 29, 2011.

       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.



                                                 PER CURIAM